Matter of Curtiss (Commissioner of Labor) (2018 NY Slip Op 00599)





Matter of Curtiss (Commissioner of Labor)


2018 NY Slip Op 00599


Decided on February 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 1, 2018

525166

[*1]In the Matter of the Claim of RICHARD CURTISS, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: December 13, 2017

Before: McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Richard Curtiss, Wayland, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 24, 2017, which denied claimant's application for reopening and/or reconsideration of a prior decision.
Decision affirmed. No opinion.
McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the decision is affirmed, without costs.